t c memo united_states tax_court susan fay mostafa petitioner v commissioner of internal revenue respondent docket no 30789-08l filed date susan fay mostafa pro_se nhi t luu for respondent memorandum findings_of_fact and opinion morrison judge we sustain the determination of the irs appeals_office dated date to proceed with a proposed levy to collect from the petitioner her unpaid income_tax_liability for we have jurisdiction to review the determination under sec_6330 of the internal_revenue_code_of_1986 as amended findings_of_fact the petitioner susan fay mostafa did not file a federal- income-tax return for the year the irs issued her a deficiency_notice determining that she owed a deficiency in tax for the year and that she owed an addition_to_tax for failing to file a tax_return mostafa filed a tax_court petition to challenge the deficiency_notice the tax_court decided that she owed a tax_deficiency of dollar_figure and that she was liable for a failure-to-file addition_to_tax equal to percent of the amount required to be shown on the return dollar_figure x dollar_figure dollar_figure see mostafa v commissioner docket no tcmemo_2006_ on date the irs mailed mostafa a notice that it intended to levy to collect her tax_liability for on date mostafa requested a hearing with the irs appeals_office to challenge the proposed levy on the same day date she wrote a check for dollar_figure to the irs on the check she wrote the following endorsing this check accepts tax_return paid in full on date the irs credited the amount of the check to mostafa’s account for her income-tax liability the irs appeals officer assigned to mostafa’s pre-levy case spoke to mostafa by telephone on several occasions his notes of one of the conversations reflect that mostafa contended that her tax_liability had been resolved by the cashing of the dollar_figure check but that the appeals officer told her that such a contention was outside the scope of the hearing tp wanted to bring up liability issue but i explained to her that the hearing is to setup a collection alternative such as a oic as that is the box she marked on form tp states she has been to tax_court but disagrees with amount owed and stated she was told that if she sent in the payment dollar_figure that the account would be full paid and she said she stated that on her check if check was cashed that would be agreeing account was full paid on date the appeals_office issued a notice_of_determination sustaining the proposed levy the notice_of_determination stated that mostafa had attempted to raise the issue of her underlying tax_liability but that she could not do so because she had received a deficiency_notice mostafa filed a petition with the tax_court to challenge the determination when she filed her petition she resided in oregon opinion in her posttrial brief mostafa claims that this case should be closed because the irs accepted her dollar_figure check the irs argues that the cashing of the check did not constitute an agreement to compromise mostafa’s tax_liability and therefore did not close the case after taking into account the trial evidence about the dollar_figure check we find that mostafa did not compromise her income- tax_liability in 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_ the court_of_appeals for the ninth circuit held that the irs’s cashing of a taxpayer’s check for dollar_figure did not compromise the taxpayer’s liability even though the back of the check stated that the check was in ‘full accord and satisfaction of and all prior years ’ the court_of_appeals reasoned that the taxpayer did not use the irs’s special form for an offer-in-compromise and that the irs did not notify the taxpayer that it accepted the offer similarly there is no proof that mostafa made an offer on the form required by the irs or that the irs accepted the offer in writing in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit decision will be entered for respondent
